Master Terms and Conditions
 
1. INTRODUCTION AND DEFINITIONS. We provide you and, if applicable, Authorized
Users, access to our products, services, code, and/or programs (each a
"Program") for your use, subject to your acceptance of and compliance with these
Master Terms and Conditions (the "Master Terms and Conditions"), the terms and
conditions, if any, of the Programs in which you enroll (each "Program Terms"),
and the terms and conditions of any applicable insertion order(s) or eQuote(s)
that you or your Affiliate(s) enter into that specifically references these
Master Terms and Conditions and/or applicable Program Terms (each an "Insertion
Order") (collectively, the "Agreement"). In the Agreement, (i) "we," "us," and
"our" mean the Yahoo! Company providing you the applicable Program; (ii)
"Yahoo!" is Yahoo! Emerging Markets (Singapore) Pte. Ltd. (Singapore Co. Reg.
No. [CONFIDENTIAL TREATMENT REQUESTED]), except as set forth in Section 12,
below, (iii) a "Yahoo! Company" means Yahoo!, Yahoo! Southeast Asia Pte. Ltd.
(Singapore Co. Reg. No. [CONFIDENTIAL TREATMENT REQUESTED]), Yahoo! Inc., or an
Affiliate of Yahoo!, (iv) "Yahoo! Entities" are the Yahoo! Companies and their
officers, directors, consultants, contractors, agents, attorneys, employees,
third-party service providers, and third parties distributing your ads via the
Distribution Network, (v) "Yahoo! Company Websites" means all the website pages,
including any Microsite, that are owned, operated, authorized, or hosted by or
for the Yahoo! Companies, (vi) "Yahoo! Code" is proprietary software code and
related tools that we may offer to you in connection with a Program, and which
are part of such Program, (vii) "Distribution Network" means the network of
advertising channels, including all forms of media, applications, and devices
(including any mobile device), through which we distribute ads, whether on or
off the Yahoo! Company Websites, (viii) "you" and "your" mean the entity signing
below, electronically accepting the Agreement, or the company named in an
Insertion Order, and any of its Affiliates that execute an Insertion Order for
any Program, (ix) "Affiliate" means, with respect to an entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with such entity, (x) "Authorized Users" means your agents,
representatives, contractors, and any person or entity acting or apparently
acting on your behalf, and your Affiliates that access a Program without
executing their own separate Insertion Order, (xi) "Information" is,
individually and collectively, all information you provide, use, or approve
(including our suggestions) in connection with the Agreement, including all
creative, titles, descriptions, trademarks, listings, abstracts, keywords, ad
target options, domain names, content of ads, data, data feeds, Selected Ad
Groups, Content, and URLs, and (xi) "PII" means personally identifiable
information. Terms used but not defined herein have the meanings given to such
terms in any Program Terms or Insertion Order, as applicable. Terms used in any
Program Terms or Insertion Order, but not defined therein, have the meanings
given to such terms in these Master Terms and Conditions. All definitions apply
both to their singular and plural forms, as the context may require.
 
2. CHARGES, FEES, AND PAYMENT. For any Program in which you enroll, you will pay
us for all charges and fees you incur in connection with each Program in the
currency indicated by us. Our measurements are the definitive measurements under
the Agreement and will be used to calculate your charges. We will either bill
your Payment Method for all such charges and fees in connection with each
Program or, if we have determined you may be billed on an invoice basis, we will
submit an invoice to you at the e-mail or mailing address on the Insertion Order
or as required by applicable law, and you will pay all undisputed charges in
full within 30 days of the invoice date. If we agree to your request to send an
invoice to a third party on your behalf, such third party will timely pay the
invoice, and if such party does not pay the invoice, you will immediately pay
all such amounts. If you enroll in a Payment Plan, you will be bound by the
Payment Method & Payment Plan Program Terms, below, which may be modified by us
from time to time. All payments of service fees, unused promotional credits, and
initial deposit(s) are non-refundable and our property. Any disputes about
charges to your account(s) must be submitted to us in writing within 60 days of
the date you incurred such charge, otherwise you waive such dispute and such
charge will be final and not subject to challenge. If you fail to make any
payment as set forth herein, you will pay all reasonable expenses (including
attorneys’ fees) incurred by us in collecting such charges. Charges and fees do
not include any applicable bank charges, sales, use, value-added, withholding,
excise, or any other taxes or government charges, which are payable by you and
are in addition to any amounts due to us hereunder. Accounts with no activity
for more than 24 months will be closed by us and will be assessed an account
closing fee not to exceed the lesser of U.S. $25 (or its equivalent) or the
balance in the account. If a balance remains (other than unused promotional
credits and initial deposits), we will attempt to refund any portion of such
balance that may be owed to you. If we are unable to refund any such balance
using your contact information on file with us, we will dispose of the balance
pursuant to the Agreement and our policies and procedures.
 
3. ACCESS. You will not: (i) use any automated means, including agents, robots,
scripts, or spiders to access, monitor, scrape, or manage your account(s) with
us, or to access, monitor, scrape or copy the Yahoo! Company Websites or Yahoo!
Company systems or any data therein, except those automated means expressly made
available by us or authorized by us in advance in writing (e.g., third-party
tools approved by us), (ii) bypass any robot exclusion headers on the Yahoo!
Company Websites (including using any device, software, or routine to accomplish
that goal), (iii) interfere or attempt to interfere with the proper working of
the Yahoo! Company Websites, Programs, or Yahoo! Company systems, (iv) use or
combine our Programs with software offered under an open source license which
create any obligations with respect to our Programs contrary to the Agreement,
or grant to any third party any rights to, or immunities under, our intellectual
property or proprietary rights in our Programs, or (v) make available to us or
our Affiliates any PII of visitors, users, or customers of your website(s) in
connection with your access or use of our Program(s). Our Programs, including
your password(s) related to your account(s), may not be used by, or made
available to, any third party, except Authorized Users. You will promptly notify
us in writing if you become aware of a potential breach of security relating to
your account(s) with us (e.g., the unauthorized disclosure or use of your
username or password). Authorized Users must comply with the Agreement and you
are liable for their acts and omissions in connection with the Agreement, and
any charges, costs, fees, or expenses they may accrue. You may use data made
available to you in connection with a Program, including data that is obtained,
collected, or derived as a result of any targeting parameters provided by us,
solely for internal use to manage your advertising account(s) with us and you
will not publish such data, create profiles of our users, or use such data for
retargeting. In order to improve our Programs, we frequently test traffic,
implementations, and/or features, and you will pay for all charges as set forth
in the applicable Insertion Order or your online account (e.g., impressions,
clicks) during those tests. We may redesign or modify the organization,
specifications, structure, and/or appearance of any location where your ads may
be displayed. Further, we reserve the right to modify or discontinue offering
any Program or part thereof. Your Information, Promotions (if applicable), and
ads must comply with our policies and specifications, which we may change from
time to time. The Yahoo! Companies may provide free clicks, free impressions,
ads, credits, and/or discounts, including in connection with contests,
incentives, promotions, or donations. In connection with a Program, if you have
been granted API Access or you have been provided Analytics, you will be bound
by the API Access & Analytics Program Terms, below, which may be modified by us
from time to time. However, if Section 15 applies to you, and you have been
granted API Access, you will also be bound by the Enterprise Web Services
Commercial License Program Terms and Conditions, located at
http://info.yahoo.com/legal/us/yahoo/advertising/ewsprogramterms/ewsprogramterms-1010.html,
which may be modified by us from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
4. YOUR SITE AND INFORMATION. We are not responsible for any aspect of your or
any third-party website(s). You represent, warrant, and covenant that: (i) all
Information is, and will be updated to remain, current and accurate, and (ii)
your Information is either original to you or you have secured all necessary
rights and licenses for its use as contemplated by the Agreement, and you are
responsible for all royalties, payments, and fees with respect thereto (e.g.,
performing rights society fees).
 
5. USE OF INFORMATION. In order to participate in any Program, you grant the
Yahoo! Entities a non- exclusive, royalty-free, worldwide license in connection
with all Programs to: (i) use, copy, adapt, reformat, recompile, communicate by
telecommunication, truncate, edit, and/or modify any part of the Information for
public performance, public display, and distribution, (ii) access, index, and
cache the website(s) to which your ads link, or any portion thereof, by any
means, including web spiders and/or crawlers, (iii) create and display in
connection with your ad copies of any text, images, graphics, audio, or video on
the websites to which your ads link, and (iv) distribute your ads through the
Distribution Network. None of the Yahoo! Entities will have any liability for
your ads or Information, including your Selected Ad Groups. A Yahoo! Entity may
refuse, reject, cancel, or remove any ad, Information, or space reservation at
its discretion at any time. Your ads may be subject to inventory availability,
and the final decision as to ad relevancy is at our discretion. We do not
guarantee that your ads will be placed in, or available through, any part of the
Distribution Network, nor do we guarantee that your ads will appear in a
particular position or rank.
 
6. CONFIDENTIALITY. “Confidential Information” means any information disclosed
to you by us, either directly or indirectly, in writing, orally, or by
inspection of tangible objects, other than information that you can establish:
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure to you by us, (ii) becomes publicly known and made
generally available after disclosure to you by us other than through your action
or inaction, or (iii) is in your possession, without confidentiality
restrictions, prior to the time of disclosure by us, as shown by your files and
records. You will not at any time: (i) sell, license, or transfer any
Confidential Information, (ii) disclose or otherwise make available to any
person or entity any Confidential Information (other than to those of your
employees and Authorized Users who are bound in writing by use and
confidentiality restrictions which are no less protective of us than those
contained in the Agreement and who have a legitimate need to know such
Confidential Information in connection with the Agreement), or (iii) access,
use, reproduce, or copy any Confidential Information, except as necessary in
connection with the purpose for which such Confidential Information is disclosed
to you and in accordance with the Agreement. You will take all measures to
protect the secrecy of, and to avoid disclosure and unauthorized use of, the
Confidential Information. If required by law to disclose Confidential
Information, you may do so provided that: (i) you give us prompt written notice
of such requirement prior to such disclosure, (ii) at our request, you assist us
in obtaining an order protecting the Confidential Information from public
disclosure, and (iii) any such disclosure is limited to the minimum extent
necessary to comply with the legal requirement. All Confidential Information
will remain our personal property, and all documents, electronic media, and
other items containing or relating to any Confidential Information must be
delivered to us, destroyed, or uninstalled immediately upon our request, or upon
termination of the Agreement. Nothing contained in the Agreement will prevent a
Yahoo! Company from complying with applicable privacy laws and regulations, and
if there is any conflict between the Agreement and the terms of the applicable
Yahoo! Company privacy policy (“Privacy Policy”) (as posted on or linked from a
Yahoo! Company Website), the Agreement will control. Notwithstanding anything to
the contrary in the Agreement or the applicable Privacy Policy, all data and
information gathered or received by us in connection with providing the Programs
and all information described in the applicable Privacy Policy may be shared
with and used by (x) the Yahoo! Entities (and you acknowledge the country of the
Yahoo! Entity receiving the data or information may not afford the same level of
protection of such data as the country in which the data or information was
collected), and/or (y) certain selected third parties only in anonymous form.
You may not issue any press release or other public statement regarding the
Agreement, the Programs, or a Yahoo! Company without our prior written consent.
 
 
 
 

--------------------------------------------------------------------------------

 


7. REPRESENTATIONS. You represent, warrant, and covenant that: (i) you have the
right and/or authority to enter into the Agreement, (ii) you are a business, not
a consumer, (iii) all Information is free of viruses and/or other computer
programming routines that may damage, interfere with, or expropriate any Yahoo!
Company system data or information, (iv) a click on your ad will not: cause
damage to a user’s computer, download a software application, change a user’s
settings, or create a series of sequential, stand-alone advertisements
(including by pop- up or pop-under window), (v) you will not engage in, nor
cause others to engage in, spamming or improper, malicious, or fraudulent
clicking, impression, or marketing activities relating to any Program, (vi) your
Information, ads (including products and services referenced therein), the
website(s) to which the ads link, all emails, newsletters, and other materials
and technology in connection therewith, any tools or code you use or make
available in connection with a Program, and/or any act or omission by you
relating to a Program: (a) do not violate any applicable law, statute,
directive, ordinance, treaty, contract, regulation, or Yahoo! Company policies
or guidelines (collectively, “Laws”), (b) do not infringe any copyright, patent,
trademark, trade secret, or other intellectual property right of any person or
entity, (c) do not breach any duty toward, or rights of, any person or entity,
including rights of publicity and/or privacy, and (d) are not false, deceptive,
or libelous, (vii) you will not reverse engineer, disassemble, reconstruct,
decompile, copy, or create derivative works of any Program, or any aspect or
portion thereof, (viii) you will comply with any trade sanction, and/or import
or export regulation that applies to your use of our Programs and obtain all
necessary licenses to use, export, re-export, or import our Programs as
applicable, and (ix) you will not provide access to the Programs, except to
Authorized Users, who are bound in writing by use and confidentiality
restrictions which are no less protective of us than those contained in the
Agreement.
 
8. INDEMNIFICATION. You will indemnify, defend, and hold harmless the Yahoo!
Entities from all claims, whether actual or alleged (collectively, “Claims”),
that arise out of or in connection with your Information and/or ads, your or
Authorized Users’ use of any Program, Yahoo! Company system, or Yahoo! Company
Website, your website, or your or Authorized Users’ breach of the Agreement. You
are solely responsible for defending any Claim against a Yahoo! Entity, subject
to such Yahoo! Entity’s right to participate with counsel of its own choosing,
and for payment of all judgments, settlements, damages, losses, liabilities,
costs, and expenses, including reasonable attorneys’ fees, resulting from all
Claims against a Yahoo! Entity, provided that you will not agree to any
settlement that imposes any obligation or liability on a Yahoo! Entity without
its prior express written consent.
 
9. WARRANTY DISCLAIMER. THE PROGRAMS, DISTRIBUTION NETWORK, YAHOO! COMPANY
SYSTEMS, YAHOO! COMPANY WEBSITES, YAHOO! CODE, AND DOCUMENTATION ARE PROVIDED ON
AN “AS IS” BASIS, WITHOUT WARRANTY, REPRESENTATION, CONDITION, OR GUARANTEE OF
ANY KIND, EXPRESS OR IMPLIED, AND YOUR USE THEREOF IS AT YOUR OWN RISK. EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, WE AND YOU DISCLAIM ON BEHALF OF EACH OF
OURSELVES (AND IN OUR CASE, ALL YAHOO! ENTITIES) ANY AND ALL WARRANTIES,
REPRESENTATIONS, CONDITIONS, OR GUARANTEES, INCLUDING ANY WARRANTIES OF TITLE,
MERCHANTABILITY, SERVICE QUALITY, NONINFRINGEMENT, AND FITNESS FOR A PARTICULAR
PURPOSE.
 
10. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
ANY LIABILITY OF THE YAHOO! ENTITIES IN CONNECTION WITH THE AGREEMENT, UNDER ANY
CAUSE OF ACTION OR THEORY, WILL BE STRICTLY LIMITED TO THE LESSER OF THE AMOUNT
ALREADY PAID BY YOU TO US PURSUANT TO THE AGREEMENT IN THE SIX-MONTH PERIOD
PRIOR TO THE EVENT GIVING RISE TO THE CLAIM AND U.S. $250,000 (OR ITS
EQUIVALENT). IN NO EVENT WILL ANY YAHOO! ENTITY BE LIABLE FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES ARISING OUT
OF, OR IN CONNECTION WITH, THE AGREEMENT. YOU WILL NOT HOLD A YAHOO! COMPANY
RESPONSIBLE FOR THE SELECTION OR RETENTION OF, OR ANY ACTS, ERRORS, OR OMISSIONS
BY, ANY THIRD PARTY IN CONNECTION WITH THE AGREEMENT, INCLUDING WITH RESPECT TO
CLICKS AND/OR IMPRESSIONS BY ANY THIRD PARTY ON YOUR ADS, REGARDLESS OF THE
INTENT OF SUCH THIRD PARTY.


11. TERMINATION. At any time, for any or no reason, you or we may terminate the
Agreement and/or your participation in any Program, and we may suspend or limit
your participation in any Program or part thereof, including removing your ads.
The Yahoo! Entities will not have any liability regarding the foregoing
decisions. Upon termination of any Program Terms or the suspension or
discontinuation of any Program or your participation therein, your outstanding
payment obligations incurred under such Program will become immediately due and
payable. Sections 2, 3 (second, fourth, and fifth sentences only), 4 (ii only),
and 5 through 15 of these Master Terms and Conditions, the defined terms of the
Agreement, and those provisions specified in any Program Terms will survive
termination of the Agreement.
 


12. NOTICES. We may give notices to you by posting on any Yahoo! Company
Website, or by email to the address provided by you. You must ensure that your
contact and account information is current and correct, and promptly notify us
in writing of any changes to such information. You will send all notices to us
via recognized overnight courier or certified mail, return receipt requested,
to: General Counsel, Yahoo! Southeast Asia c/o 60 Anson Road, #13-01 Mapletree
Anson, Singapore 079914.
 
 
 
 

--------------------------------------------------------------------------------

 


13. CHOICE OF LAW; VENUE. The terms of the Agreement and any dispute relating
thereto or between you and us will be governed by the laws of Singapore, without
regard to conflict/choice of law principles. The United Nations Convention on
Contracts for the International Sale of Goods does not apply to the Agreement.
You agree to submit to the exclusive jurisdiction of Singapore Courts. Any claim
against us will be adjudicated on an individual basis and will not be
consolidated in any proceeding with any claim or controversy of any other party.



14. OTHER. The Agreement constitutes the entire agreement and understanding
between you and us regarding the subject matter contained herein and supersedes
all proposals, representations, claims, and communications in all forms of media
(including all instructions, advertisements, messages, and policies), written
and oral, regarding the subject matter contained herein. No terms or conditions
other than those set forth in these Master Terms and Conditions, any Program
Terms, or Insertion Order(s) will be binding on us unless expressly agreed to in
writing by us. The terms of any specific Program Terms govern only that Program,
and not any other Program, except as specifically referenced in such Program
Terms. If there is a conflict between the Master Terms and Conditions, any
Program Terms, and any Insertion Order, the conflict will be resolved according
to the following order of precedence: (1) Program Terms, (2) Master Terms and
Conditions, and (3) Insertion Order. Notwithstanding the foregoing, an Insertion
Order may amend the Master Terms and Conditions and/or the applicable Program
Terms only if the amended terms contained in such Insertion Order: (i) apply
only to the account(s) listed in the Insertion Order, (ii) apply only to that
Insertion Order and not to any other Program or Insertion Order(s), and (iii)
specifically identify the provision(s) of the Program Terms or the Master Terms
and Conditions they amend. Only a written instrument specifically waiving
compliance that is executed by whichever of you or us is entitled to waive such
compliance may waive any term(s) and/or condition(s) of the Agreement. No waiver
by you or us of a breach of any provision hereof will be deemed a waiver of any
other breach of such provision or a waiver of the provision. If any provision of
the Agreement is held or made invalid or unenforceable for any reason, such
invalidity will not affect the remainder of the Agreement, and the invalid or
unenforceable provision will be replaced by a valid provision that has a similar
economic effect. Except for your payment obligations, neither we nor you will
have any liability under the Agreement by reason of any failure or delay in the
performance of our or your obligations on account of strikes, shortages, riots,
acts of terrorism, insurrection, fires, flood, storm, explosions, earthquakes,
Internet and/or electrical outages, computer viruses, acts of God, war,
governmental action, or any cause that is beyond our or your reasonable control.
You and we are independent contractors and nothing in the Agreement will be
construed to create, evidence, or imply any agency, employment, partnership, or
joint venture between you and us. Except as otherwise set forth in the
Agreement, neither you nor we will have any right, power, or authority to create
any obligation or responsibility on behalf of the other and the Agreement is not
intended to benefit, nor will it be deemed to give rise to any rights in, any
third party. Notwithstanding the foregoing, you acknowledge and agree that the
Yahoo! Companies will be third-party beneficiaries to the Agreement and will be
entitled to directly enforce, and rely upon, any provision in the Agreement
which confers a benefit on, or rights in favor of, them. You may not assign,
sublicense, or transfer the Agreement or any right or duty under the Agreement.
Any assignment, transfer, or attempted assignment or transfer in violation of
this Section 14 will be void and of no force or effect. To the fullest extent
permitted by applicable Laws, we and our subsequent assignees may assign,
novate, subcontract, delegate, sublicense, or otherwise transfer from time to
time the Agreement, or the rights or obligations hereunder, in whole or in part,
(including but not limited to novating this entire Agreement or the performance
of any of our obligations under this Agreement), to any person or entity such as
to our Affiliate(s) and you hereby confirm your irrevocable and unconditional
consent to such assignment, novation, subcontract, delegation, sublicense or
transfer that can be made during the performance of this Agreement. The Programs
are proprietary to us and are protected by the applicable state, federal, and
international intellectual property laws and we retain all rights, title, and
interests in the Programs, together with all derivative works, modifications,
enhancements, and upgrades, but excluding your Information. Any rights not
expressly granted in the Agreement are reserved by you or us, as applicable, and
all implied licenses are disclaimed. As used in the Agreement, the word
“including” is a term of enlargement meaning “including without limitation” and
does not denote exclusivity, and the words “will,” “shall,” and “must” are
deemed to be equivalent and denote a mandatory obligation or prohibition, as
applicable. We may change the Agreement at any time by posting such on the
applicable Yahoo! Company Website or by email, and such revised Agreement will
supersede and replace the earlier Agreement. Any use by you or Authorized Users
of any Program after such notice shall be deemed to be acceptance by you of the
revised Agreement. In each instance in the Agreement wherein we reserve the
right to change policies or specifications related to advertising, you will only
be held to such changes if we provide them to you or make them conspicuously
available to you. Services and obligations to be performed by us hereunder may
be performed by other Yahoo! Companies and/or third-party service providers.
 
 
 

--------------------------------------------------------------------------------

 
 
15. REPRESENTATIVE. If you are an advertising agency, search engine marketer,
reseller, or other entity representing Advertisers (“Representative”), this
Section applies, and in such case, “you” and “your” mean Representative, any
Affiliates of Representative who execute an Insertion Order, together with
Advertisers. “Advertiser” means an entity (including a sole proprietor) which
is/will be enrolled in a Program by you. a. Representative represents, warrants,
and covenants that: (i) it is the authorized agent of the Advertiser and has the
legal authority to enter into the Agreement on behalf of the Advertiser, make
all decisions, and take all actions relating to the Advertiser’s accounts, (ii)
by Representative executing an Insertion Order or otherwise enrolling an
Advertiser in a Program, the Advertiser is also entering into the Agreement,
(iii) Representative will not, without our prior written consent: (a) make any
representation, guarantee, condition, or warranty concerning any Program or
Yahoo! Entity, including that Representative is an affiliate or partner of a
Yahoo! Entity, (b) make any commitments (e.g., guarantees as to placement of
ads) to an Advertiser or potential Advertiser regarding any Program, (c)
negotiate any terms or conditions related to the Programs which may affect the
rights, protections, and/or obligations of a Yahoo! Entity, and/or that are
inconsistent with the Agreement, or (d) engage in any telesales or telemarketing
in connection with any Program, and (iv) Representative will perform its duties
pursuant to the Agreement in a professional manner consistent with the
requirements established by us. Upon our request, Representative will
immediately deliver to us each agreement that designates Representative as the
Advertiser’s agent and authorizes Representative to act on the Advertiser’s
behalf in connection with the Agreement. In the event of a termination of your
relationship with an Advertiser, such Advertiser may continue to use the
Information, including account and performance history with respect to its ads,
and Representative will no longer have API Access for such Advertiser’s
accounts. Representative will not at any time use data or information received
in connection with the Agreement (a) to conduct any marketing efforts targeted
at our existing advertisers, or (b) with an Advertiser other than the one in
connection with which the data or information was received. b. Payment
Liability. We will hold Representative liable for payments under Section 2,
above, solely to the extent Representative has received payment from such
Advertiser; for sums not received by Representative, we will hold the Advertiser
solely liable (“Sequential Liability”); provided, however, (i) if we do not
offer credit to the applicable Advertiser or if we have not offered
Representative Sequential Liability in a particular country, we will notify you
of such rejection prior to the start of the applicable campaign (email
acceptable), and in such case, if you elect to proceed with the campaign, and
unless otherwise agreed upon in writing between or among Representative or
Advertiser, on the one hand, and us, on the other hand, Representative and each
Advertiser will be jointly and severally liable for all payment obligations
pursuant to Section 2, above, and you hereby waive any Law that may require us
to proceed against one or more of you prior to proceeding against any others who
may also be liable, and/or (ii) if Representative (x) breaches or allegedly
breaches Section 15a.(i), above, or (y) fails to comply with our request to
confirm whether an Advertiser has paid to it in advance funds sufficient to make
payments pursuant to Section 2, above, Representative will be obligated to
immediately pay all such amounts due us regardless of whether it has received
payment from such Advertiser. You acknowledge that we may directly contact any
Advertiser represented by Representative, including if we have not received
payment for such Advertiser’s account within 60 days from the date of the
applicable invoice.
 
16. ELECTRONIC SIGNATURES EFFECTIVE. By clicking on the “I Accept” or similar
button, you create an electronic signature to the Agreement, establishing a
contract. In doing so, you agree to accept these terms and conditions and any
other agreement contained or referenced herein; you also agree that we may
supply you a copy of the Agreement in electronic form. Please print or save a
copy of the Agreement for your records. You also may choose to receive a copy of
the Agreement in non-electronic form at any time by submitting a request to us
at the address set forth in Section 12, above. b. You may choose to withdraw
your consent to receive the Agreement in electronic form. Withdrawing your
consent to receive the Agreement in electronic form does not change your
existing obligations to us under the Agreement. Instead, withdrawing your
consent simply means that you wish to have our relationship with you governed by
a non-electronic form of the Agreement. If you wish to withdraw your consent to
receive the Agreement in electronic form and to instead enter into a
non-electronic form of the Agreement, please send a letter and self-addressed,
stamped envelope to the address set forth in Section 12, above. We then will
send you a non-electronic form of the Agreement. Your withdrawal of consent will
become effective when we mail to you a copy of the non-electronic form of
Agreement, at which point our relationship will be governed by the terms of such
Agreement. In either instance, the obligations that you incur pursuant to the
electronic form of the Agreement, prior to the effective date of the withdrawal
of your consent, will remain unchanged until they are fully discharged by you.
c. In order to access and retain the electronic Agreement, you must have access
to the Internet, either directly or through devices that access Web-based
content, and pay any charges associated with such access. In addition, you must
use all equipment necessary to make such connection to the Internet (e.g., a
computer and modem or other access device). We will notify you of any changes in
the hardware or software requirements needed to access and/or retain the
Agreement that create a material risk that you will not be able to continue to
access and/or retain the electronic Agreement.
 
17. THIRD PARTIES. You acknowledge that Yahoo! Entities, are, where applicable,
intended to be third-party beneficiaries of Sections 3 to 11 and 14 of these
Master Terms and Conditions. You agree that (i) only you and we are parties to
the Agreement, (ii) that Yahoo! Companies may enforce, jointly and severally,
the provisions of Sections 3 through 11 and 14, and (iii) the Singapore
Contracts (Rights of Third Parties) Act (Cap. 53B) shall apply to the Agreement
to the extent and in the manner set out in the foregoing, but to no further
extent and in no other manner
 
PAYMENT METHOD PROGRAM TERMS – If you participate in the Payment Method Program
in a particular country, the following Program Terms apply, and are governed by
the Master Terms and Conditions, above.


 
 

--------------------------------------------------------------------------------

 
 
1. BILLING AND PAYMENT METHOD. When you supply us with a method of payment such
as a credit card, charge card, or bank account (“Payment Method”) in connection
with a Program, you participate in the “Payment Method Program” and you
authorize us to bill your Payment Method pursuant to these Payment Method
Program Terms for any and all charges and fees you incur in connection with that
Program, including recurring payments. The types of Payment Methods that we
accept and the timing of the billing of the charges and fees may vary according
to the Program and country; however, we do not knowingly accept debit cards and
you should not provide a debit card as a form of payment. The terms of your
Payment Method are determined by an agreement(s) between you and your financial
institution.
 
2. AUTHORIZATION. You agree to keep your Payment Method information on file with
us current (such as your address, card or account number, and expiration date,
if any), and you also authorize us to update your Payment Method information
with data we obtain from your financial institution, the issuer of your credit
card or charge card, or from MasterCard or Visa. You authorize us to retain your
Payment Method information until such time as you revoke this authorization in
accordance with procedures prescribed by us. Any revocation by you of this
authorization will become effective: (a) if your Payment Method is a credit or
charge card, when all charges and fees associated with your use of the Programs
have been fully satisfied, as determined by us; or (b) if your Payment Method is
a bank account, after three (3) business days. Your revocation of this
authorization will have no effect on your liability for charges and fees that
you have incurred in connection with your use of a Program prior to such
revocation.
 
3. EFFECTS OF TERMINATION. Sections 2 (third and fourth sentences) and 3 of
these Payment Method Program Terms will survive any termination of these Payment
Method Program Terms.
 
PAYMENT PLAN PROGRAM TERMS – If you participate in the Payment Plan Program in a
particular country, the following Program Terms apply, and are governed by the
Master Terms and Conditions, above.
 
1. PAYMENT METHODS. If you use a Payment Plan, you authorize us to bill your
Payment Method for all charges and fees in connection with each Program as
specified by the Payment Plan you select (“Payment Plan Program”). Unless and
until you or we discontinue your enrollment in a payment plan (“Payment Plan”),
your preauthorization for billing your Payment Method is valid until the
termination of the Agreement or the discontinuation of the Payment Plan by us or
your participation therein. We will send a notification to the e-mail address
associated with your Program account(s) after each preauthorized transaction to
notify you that your account(s) has been replenished and your charges and fees
have been paid. Such payments should appear on the periodic statement sent to
you by the provider of your Payment Method. We reserve the right to modify,
suspend, or terminate your right to prepay, any Payment Plan, and/or your
participation therein at any time. If we modify a Payment Plan, notification
will be posted on a Yahoo! Company Website or you will be notified by e-mail. If
you do not consent to such modified terms, you may elect to discontinue your
enrollment in a Payment Plan at any time by providing written notice to us
before the effective date of such modified terms. Your non-termination or
continued use of a Program reaffirms that we are authorized to bill your Payment
Method automatically and constitutes your acceptance of the terms of any such
modified terms. In connection with a Payment Plan, you agree that if your
charges equal or exceed your payment, then your ads may be removed from the
Distribution Network and you will incur a debit balance for the amount of any
unpaid charges incurred under your account(s), including any amounts accrued
prior to the time your ads are actually removed. Charges will be posted to your
account and must be paid before any of your ads will be made available through
the Distribution Network.
 
2. TYPES OF PAYMENT PLANS. “Non-Stop Traffic Payment Plan”: Under the Non-Stop
Traffic Payment Plan, you preauthorize us to periodically bill your Payment
Method on a recurring basis for the amount you specify. Your Payment Method will
automatically be billed with the preauthorized amount whenever your account has
fewer than approximately the prior three (3) days’ worth of charges remaining,
as determined by us. The preauthorized amount then will be credited to your
account and, after any debit balance that you may have incurred for charges in
excess of the amount you have preauthorized is first deducted, the balance will
be available to pay for future charges and fees; thus, while the amount charged
to your Payment Method will remain the same throughout the term of your
participation in the Non-Stop Traffic Payment Plan, the amount actually
available in your account to pay for future charges and fees will vary depending
upon the charges and fees you have incurred. “Fixed Budget Payment Plan”: Under
the Fixed Budget Payment Plan, you determine a monthly amount for charges to
your Program account(s) and you preauthorize us to bill your Payment Method each
month in the amount specified. Notwithstanding the monthly amount you specify,
if you exceed your available balance in any month, you will incur a debit
balance; this debit balance will be deducted from the amount next billed to your
Payment Method and the remaining balance will be credited to your account to pay
for future charges.
 
3. EFFECTS OF TERMINATION. None of the terms and conditions of these Payment
Plan Program Terms will survive the termination of these Payment Plan Program
Terms or the applicable Program Terms.
 
API ACCESS PROGRAM TERMS – If you participate in the API Access Program in a
particular country, the following Program Terms apply, and are governed by the
Master Terms and Conditions, above.


 
 

--------------------------------------------------------------------------------

 
 
1. USE. If we grant you API Access in connection with a Program (“API Access
Program”), API Access will be considered part of such Program. “API Access” is
the ability, via the API Code, to access certain Program account information
and/or features, and to execute commands for your Program account(s). You may
not use your API Access, including any data obtained therefrom, for purposes
other than managing your Program account(s) to which the API Access relates. In
the event your use of a Program terminates, your API Access to such Program will
terminate immediately. We may limit, modify, or terminate your API Access, in
our discretion, at any time, and such modifications may require you to make
changes, at your expense, to the API Code for continued API Access. “API Code”
is software enabling API Access created by you or us using an XML/SOAP interface
we specify. You may not use API Access pursuant to this section if you are party
to another agreement with a Yahoo! Company that provides for such access.
 
2. CODE. If we give you Yahoo! Code, either the API Code itself or software to
be incorporated into the API Code developed by you, we grant you a
non-exclusive, revocable, non-transferable, non-sublicensable, limited,
internal-use license to use the Yahoo! Code given to you by us solely for API
Access. Upon our request, you will make the API Code available to us for our
review, and notify us of the features and functionality of such API Code and the
application to which the API Code connects. Your use of API Access must not
place an unreasonable or disproportionately large load on our systems (as
determined by us) or exceed access frequency limits set by us from time to time.
 
3. COMMERCIAL LICENSE PROGRAM. If Section 15 of the Master Terms and Conditions
applies to you, the API Access Program gives Representative, and not the
Advertiser(s), API Access, and you are further bound by the Enterprise Web
Services Commercial License Program Terms located at
http://info.yahoo.com/legal/us/yahoo/advertising/ewsprogramterms/ewsprogramterms-1010.html,
which may be modified by us from time to time.
 
4. EFFECTS OF TERMINATION. None of the terms and conditions of the API Access
Program Terms will survive the termination of these API Access Program Terms or
the Program Terms of the Program for which you have been granted API Access.
 
ANALYTICS PROGRAM TERMS – If you participate in the Analytics Program in a
particular country, the following Program Terms apply, and are governed by the
Master Terms and Conditions, above.
 
1. USE. We may provide you with Analytics in connection with a Program(s) for
your use (“Analytics Program”). “Analytics” is Yahoo! Code for insertion on your
webpages to enable the analytical tools available for your account. Provided
that you install Analytics, Yahoo! Code will be delivered into the Internet
browser of visitors to your website(s) during their interaction with your
website(s). Subject to the terms of the Agreement, we grant you a non-exclusive,
revocable, non-transferable, non-sublicensable, limited, internal-use license
for use with your Program account to use, execute, and display Analytics on your
website. During the Analytics set-up process, we may append certain parameters
to the URL associated with your ad to enable the Analytics Program. You may not
edit or delete such parameters, which would prevent the proper functioning of
Analytics and would render impaired or inaccurate results. In connection with
the Analytics Program, you may not, directly or indirectly, transmit to a Yahoo!
Entity any PII of the visitors to your website(s).
 
2. YOUR WEBSITE. While Analytics is on your website(s), you will: (i) obtain all
rights and permissions necessary for the Yahoo! Entities to use the Analytics
data, including statistical and traffic information collected by us and/or
provided by you, as contemplated under the Agreement, and (ii) maintain and
adhere to a privacy policy on your website(s) which must, at a minimum: (a) be
available as a clear and conspicuous link from the main page of your website(s)
and any other website page where visitors may provide PII, (b) comply with all
applicable Laws, and (c) contain language materially similar to the following:
 
“We have contracted with Yahoo! to monitor certain pages of our website for the
purpose of reporting web traffic, statistics, advertisement ‘click-throughs,’
and/or other activities on our website. No personally identifiable data is
transferred to Yahoo! by us. Where authorized by us, Yahoo! may use cookies, web
beacons, and/or other monitoring technologies to compile anonymous statistics
about our website visitors. However, if you choose, you may opt out from
Yahoo!’s collection of such information outside of the Yahoo! distribution
network, by clicking on the following link:
http://info.yahoo.com/privacy/sg/yahoo/.
 
3. EFFECTS OF TERMINATION. Upon termination of these Analytics Program Terms or
the Program Terms of the Program for which you have been provided Analytics, (i)
you must promptly remove or have removed the Analytics from your website(s) and
anywhere else they appear under your control, and (ii) Section 2(i), above, will
survive.
 
DISPLAY ADVERTISING PROGRAM TERMS – If you participate in the Display
Advertising Program in a particular country, the following Program Terms apply,
and are governed by the Master Terms and Conditions, above.


 
 

--------------------------------------------------------------------------------

 
 
1. PROGRAM USE. We provide you access to our Program for display advertising
(“Display Advertising Program”) for your use. You will pay for all impressions
and/or clicks on your ads that we deliver as measured by us. “Preemptible Ads”
are ads which are displayed on a space-available basis and are not guaranteed to
appear in the Distribution Network, and are designated as such or as Class 2 ads
in an Insertion Order. Except with respect to Preemptible Ads, (i) the last
sentence of Section 5 of the Master Terms and Conditions does not apply to ads
distributed under the Display Advertising Program, and (ii) we will use
commercially reasonable efforts to deliver impressions in the amounts and
locations by the end of the period specified in an Insertion Order, as
applicable. Your charges for Preemptible Ads are based on actual delivery of
impressions as measured by us. Your ads must comply with our then current
policies and specifications located at
http://sea.adspecs.yahoo.com/policies.php, which we may change from time to
time. If you are acting as an ad network, Section 15 of the Master Terms and
Conditions applies, and you must also comply with the policies set forth at
http://sea.adspecs.yahoo.com/policies.php, which we may change from time to
time.
 
2. PLACEMENT OF ADS. If your Information, including any updates, is not given to
us three (3) days prior to its anticipated distribution or does not conform to
our policies and specifications, (i) we are not required to fulfill the
guaranteed portion(s) of the Insertion Order, and (ii) you are still responsible
for the media purchased pursuant to the Insertion Order. You will not append to
your ads any non-Yahoo! pixel(s) or tag(s), except pursuant to a separate,
signed agreement with us. We may optimize your campaign by modifying the line
items of an Insertion Order. We must approve in advance in writing the serving
of ads by anyone other than us. For ads in an Insertion Order that specify
frequency caps, we will use commercially reasonable efforts to comply with such
frequency caps, provided that you agree that we are not liable if your ads are
viewed in excess of the frequency cap. For dynamically priced campaigns, we may
adjust the location of, and price for, your ads in an effort to meet your target
goals (e.g., CPC, CPA, or CPM).
 
3. LIMITATION OF LIABILITY. Except for Preemptible Ads, if we fail to publish
your ads or deliver, by the end of the period specified in an Insertion Order,
the aggregate number of impressions and/or clicks as agreed in the Insertion
Order (subject to any reductions permitted under Section 2, above) or the
impressions and/or clicks are delivered in the wrong location, then (i) for
purposes of this Section 3 of the Display Advertising Program Terms only, the
first sentence of Section 10 of the Master Terms and Conditions does not apply,
and (ii) your sole and exclusive remedy is limited to the following, which we
will mutually agree upon: (a) a pro-rata refund of the charges representing the
impressions and/or clicks that were not published, undelivered or delivered to
the wrong location, (b) delivery of the impressions and/or clicks at a later
time in a comparable position as determined by us, and/or (c) an extension of
the term of the Insertion Order with a refund representing any remaining
unpublished or undelivered impressions and/or clicks at the end of such extended
term.
 
4. CONVERSION PIXELS. For any CPA campaign, we shall, and you shall render us
your full cooperation to, install and make fully functional as soon as
reasonably practicable the Conversion Pixels on the your website(s) in
accordance with the proposed campaign start date specified in the Insertion
Order. If after three (3) months from the date of the Insertion Order, we have
not been able to install the Conversion Pixels on your or your client’s website,
then the Agreement will terminate. You undertake and agree not to remove, alter,
decompile, tamper with or deactivate the Conversion Pixels in any manner
whatsoever without our prior written consent, and you will provide us with a
minimum of 48 hours written notice if the Conversion Pixels are to be removed
from your website. You acknowledge that, in the event that the Conversion Pixels
are removed, tampered with or deactivated in breach of the Agreement, we have
the right to charge you $1.50 gross per thousand impressions generated by the
campaign from the time conversions stop being recorded by us. In such event, we
shall notify you as soon as practicable and put the campaign on hold until you
confirm to us in writing that the Conversion Pixels have been replaced and our
tests have confirmed that the Conversion Pixels have been completely and
correctly installed. “Conversion Pixels” means Yahoo!’s tags (or the tags of our
nominated third party) on your confirmation page or any other code or file
inserted or placed by us (or our nominated third party) on your website for the
purposes of calculating the charges due from you.
 
5. METRICS. The CPM, CPC or CPA amount for any campaign shall be specified in
the Insertion Order or otherwise agreed by the parties in writing. For the
purposes of calculating CPA campaigns, an action (“Action”) occurs when a user
clicks on or is exposed to your ad on the Distribution Network and subsequently
visits your website within the negotiated time frame and triggers the delivery
of the Conversion Pixel to the user. The fees payable by you shall be the number
of Actions (if any) multiplied by the CPA and subject to any overall caps agreed
by you and us in writing. Notwithstanding the preceding sentence, we will use
commercially reasonable efforts to comply with such budget caps, however you
agree that you will pay for any monthly fees that exceed any such budget cap. We
shall, in our sole discretion (a) decide the placement, timing, frequency, and
number of ad units or impressions delivered, which in turn may impact the number
of Actions, and.(b) calculate the monthly fees based on our own measurements or
those of our third party service providers. For dynamically priced campaigns in
respect of Performance Ads, your effective CPM will be determined based on your
target goals (e.g. CPC, CPA, or CPM). You hereby give us the right to adjust the
location of and price for your ads (if any) as long as the overall effective CPM
for your campaign does not exceed any budget caps agreed by the parties. When
you use a Yahoo! pre-approved third party ad server, which cannot account for
dynamic pricing, we will report total cost to you in order for you to accurately
determine your effective CPM.
 
 
 

--------------------------------------------------------------------------------

 
 
6. MODIFICATIONS. In addition to modifying the Insertion Order in writing signed
by you and us, you agree that: (i) certain details of the Insertion Order may be
modified through an e-mail exchange whereby one party sets forth proposed new
terms and the other party confirms such terms (an "Email Modification"), and
(ii) the scope of an Email Modification may only encompass changes (as
applicable) to: the pricing type (CPM, CPC, CPA etc), the budget cap (including
the impression goal total, the dollar value total and the unit cost), the flight
dates, the frequency cap, the targeting, and/or the property, application,
media, or devices on which the Ad Units may run, and (iii) where we send you an
e-mail setting out only changes (as applicable) to the flight dates, the
frequency cap, the targeting, and/or the property, application, media, or
devices on which the Ad Units may run, you shall be deemed to have consented to
the changes set out in the e-mail if no objection in writing is received from
you within such period specified in the e-mail. Email Modifications shall not
take effect until we have processed the amendments. All notices, requests and
other communications relating to the Insertion Order shall specify the Insertion
Order number.
 
7. DATA USAGE. In addition to the restrictions set forth in the Master Terms and
Conditions, you and we agree as follows: a. Definitions. As used in the
Agreement, the following terms will have the following definitions: (i) “User
Volunteered Data” is PII collected by us from individual users during delivery
of an ad pursuant to an Insertion Order, but only where it is expressly
disclosed to such individual users that such collection is solely on your
behalf. User Volunteered Data is the property of the advertiser for which it was
collected, subject to such advertiser’s posted privacy policy, and considered
such advertiser’s Confidential Information; (ii) “IO Details” are details set
forth in an Insertion Order but only when expressly associated with you or us,
including ad pricing and placement information, ad description, and ad targeting
information; (iii) “Performance Data” is data regarding a campaign gathered
during delivery of an ad pursuant to an Insertion Order (e.g., number of
impressions, interactions, and header information), but excluding Site Data or
IO Details; (iv) “Site Data” is any data that is (a) our preexisting data used
by us pursuant to an Insertion Order; (b) gathered pursuant to an Insertion
Order during delivery of an ad that identifies or allows identification of us,
our site, brand, content, context, or users; or (c) entered by users on any
Yahoo! Company Website other than User Volunteered Data; (vi) “Repurposing”
means retargeting a user or appending data to a non-public profile regarding a
user for purposes other than performance of an Insertion Order; and (vii)
“Aggregated” means a form in which data gathered under an Insertion Order is
combined with data from numerous campaigns of numerous advertisers and precludes
identification, directly or indirectly, of any particular advertiser. b. Use of
Data. Unless otherwise authorized by us, you will not: (i) use IO Details,
Performance Data, or Site Data for Repurposing; provided, however, that
Performance Data may be used for Repurposing so long as it is not joined with
any IO Details or Site Data; (ii) disclose our IO Details or Site Data, except
as a Transferring Party. Unless otherwise authorized by you, we will not: (A)
use or disclose your IO Details, Performance Data, or a user’s recorded view or
click of an ad, each of the foregoing on a non-Aggregated basis, for Repurposing
or any purpose other than performing under an Insertion Order, compensating data
providers in a way that precludes identification of you, or internal reporting
or internal analysis, or (B) use or disclose any User Volunteered Data in any
manner other than in performing under an Insertion Order. You and we (each a
“Transferring Party”) will require any third party or Affiliate used by the
Transferring Party in performance of the Insertion Order on behalf of such
Transferring Party to be bound by confidentiality and non- use obligations at
least as restrictive as those on the Transferring Party, unless otherwise set
forth in the Insertion Order. If you are a Representative, this does not prevent
you from disclosing the User Information in summary format only to the
Advertiser, provided you procure that the Advertiser only uses such information
in accordance with this paragraph (b). Without limiting our rights or remedies,
we may immediately remove any advertisement or terminate the Insertion Order
without liability in the event of any breach by you (or the Advertiser) of this
Section 7. Any such termination will not affect your obligation to make payment
in accordance with the Insertion Order.
 
8. THIRD PARTY AD SERVER. If we have approved the use by you of a third party ad
server (“Third Party Server”) in connection with the Agreement, the following
provisions shall also apply: (a) You shall post each advertisement to a staging
area and shall notify us of such posting at least four (4) business days prior
to the date on which Third Party Server is scheduled to serve such advertisement
to the Distribution Network. Such advertisement shall be reviewed by us and must
be approved in writing by us before it can be served by Third Party Server. In
accordance with Section 5 of the Master Terms and Conditions, we reserve the
right to reject any advertisement or any element thereof, for any reason in our
sole discretion. (b) You shall post all scheduling changes, new target URLs, new
HTML specifications, new graphics and all other new or revised advertisements
("Revisions") to a staging area and shall notify us of such posting at least
four (4) business days prior to the date you would like such Revisions to take
effect. Revisions shall not be implemented until approved by us in writing,
which approval shall be at our sole discretion, (c) If you discover that you or
your Third Party Server has served, or caused to be served, an advertisement to
a Yahoo! Company Websites in violation of the Agreement, you must immediately
provide notice to us of the violation (along with a written explanation) and we
may immediately remove the advertisement from its placement or rotation on the
Yahoo! Company Websites. Nothing in this section shall limit any of our rights
or remedies in the event of such breach, (d) In the event we exercise our right
to cancel an advertisement in accordance with Section 5 of the Master Terms and
Conditions, we will notify you in writing. We may immediately remove the
advertisement from the Yahoo! Company Websites and from its advertising
rotation, (e) You acknowledge that (i) we will have no liability and you will
hold only the Third Party Server (and not us) liable for any error, omission,
interruption, deletion, defect or delay in or the failure to publish any of your
ads or deliver the number of impressions and/or clicks provided in the Insertion
Order or any other loss of any kind suffered by you where those failures or
losses are due to or arise out of or in connection with any act or omission of
the Third Party Server; (ii) the statistics provided by us are the official and
definitive measurements; (iii) if any advertisement served by a Third Party
Server is determined by us, in our sole discretion, to adversely affect any
Yahoo! Company Website, we may immediately remove the advertisement from its
placement or rotation on the Yahoo! Company Website. Any such removal of an
advertisement will not affect your obligation to make payment in accordance with
the Agreement; and (iv) we may terminate at any time in our absolute discretion
the right of the Third Party Server to serve your ads to the Distribution
Network. In the event of such termination, we may serve your ads instead.
 
 
 
 

--------------------------------------------------------------------------------

 


9. TERMINATION; EFFECTS OF TERMINATION. Notwithstanding Section 11 of the Master
Terms and Conditions, you may only cancel ads in an Insertion Order under this
Display Advertising Program upon 14 days’ prior written notice, except that (a)
you may cancel Preemptible Ads upon seven (7) days’ prior written notice, (b)
you may only cancel front page ads upon 30 days’ prior written notice, and (c)
ads related to a Microsite, Promotion, Sponsorship, or exclusive placement may
not be canceled by you. If you terminate these Display Advertising Program
Terms, all terms and conditions of the Agreement will survive until such time as
all Insertion Orders under this Program have ended. Sections 3, 8, and 9 of
these Display Advertising Program Terms will survive termination of these
Display Advertising Program Terms.
 
SPONSORED SEARCH, RAIS, and CONTENT MATCH® PROGRAM TERMS – If you participate in
the Sponsored Search Program, RAIS Program, and/or Content Match® Program in a
particular country, the following Program Terms apply, and are governed by the
Master Terms and Conditions, above.
 
1. USE. We provide you access to our sponsored search Program, Rich Ads in
Search Program, and our Program for Content Match® (“Sponsored Search Program,”
“Rich Ads in Search Program” or “RAIS Program,” and “Content Match® Program,”
respectively) for your use. “Selected Ad Groups” means the keywords you select,
as well as certain misspellings, singular/plural combinations, and other related
keywords that we may map to your ads based on the keywords, your ads themselves,
and/or the websites to which the ads link (e.g., if you select the keyword
“book,” your ad may also appear in response to the keywords “books” or “buy
books”). If you participate in the RAIS Program, you may choose to display as
many as 15 versions of any available templates in response to keywords. At a
Yahoo! Entity’s discretion, an ad may include a title, description, text, audio,
video, and/or graphics.
 
2. PAYMENT. In addition to any applicable service fees, you will pay for all
clicks on your ads. Your bids are subject to then current minimum bid
requirements. If you select the budgeting option (as may be available in
connection herewith and modified by us from time to time), you will: (i) ensure
that the amount you select for your approximate daily budget is reasonably
related to the Selected Ad Groups you bid on, and the amounts you bid on such
Selected Ad Groups; and (ii) promptly increase your approximate daily budget to
an appropriate amount, if your daily budget does not comply with the foregoing.
 
3. OPTIMIZATION. Sponsored Search and Content Match® Programs only: For those
advertisers not bound by an Insertion Order, we may help you optimize your
account(s). Accordingly, you expressly agree that we may also: (i) create ads,
(ii) add and/or remove keywords, and/or (iii) optimize your account(s). We will
notify you via email of such changes made to your account(s), and can also
include a spreadsheet of such changes upon your written request. If you would
like any of such changes reversed, please reply to such email within 14 days of
the change(s), and we will make commercially reasonable efforts to reverse the
change(s) you specifically identify. Notwithstanding the foregoing, you remain
responsible for all changes made to your account(s), including all click charges
incurred prior to any reversions being made. It is your responsibility to
monitor your account(s) and to ensure that your account settings are consistent
with your business objectives.
 
4. EFFECTS OF TERMINATION. Sections 2, 3 (fifth sentence only), and 4 of these
Sponsored Search, RAIS, and Content Match® Program Terms will survive
termination of these Sponsored Search, RAIS, and Content Match® Program Terms.
 
SPONSORSHIP PROGRAM TERMS – If you participate in the Sponsorship Program in a
particular country, the following Program Terms apply, and are governed by the
Master Terms and Conditions, above..
 
1. USE AND DEFINITIONS. We provide you access to our Program for product
placements, exclusive placements, logo ads, and/or other sponsorship advertising
(“Sponsorship Program”) for your use. A “Sponsorship” is the sponsorship
advertising campaign described in an Insertion Order or elsewhere. The terms and
conditions of any advertising to promote the Sponsorship will be subject to an
Insertion Order and the applicable Program Terms.
 
2. FEES. You agree that you will pay the Sponsorship fees specified in the
applicable Insertion Order. If a line item of an Insertion Order for a
Sponsorship specifies a number of ads, streams, impressions, or clicks, such
number will be considered a minimum, and in the event of under-delivery of such
minimum, the make good in Section 4 will apply.


 
 

--------------------------------------------------------------------------------

 
 
3. SPONSORSHIP DESIGN. We are, and will at all times be, the “executive
producer” of the Yahoo! Company Websites, and we will be responsible for the
design, layout, look-and-feel, posting, and maintenance of any aspects of the
Yahoo! Company Websites, including the display and performance of the
Sponsorship; however, we may consult with you regarding the appearance of the
Sponsorship prior to its display.
 
4. MAKE GOODS. We will use commercially reasonable efforts to deliver the
Sponsorship as agreed in the Insertion Order. If we fail to deliver the
Sponsorship as agreed in the Insertion Order or have under-delivered (if
applicable), then (i) for purposes of this Section 4 of the Sponsorship Program
Terms only, the first sentence of Section 10 of the Master Terms and Conditions
does not apply, and (ii) your sole and exclusive remedy is limited to the
following, which we will mutually agree upon: (a) a refund of the fees
representing the portion of the Sponsorship that was undelivered or
misdelivered, and/or (b) an extension of the term of the Sponsorship with a
refund representing the portion of the Sponsorship that was undelivered or
misdelivered at the end of such extended term.
 
5. TERMINATION; EFFECTS OF TERMINATION. Notwithstanding Section 11 of the Master
Terms and Conditions, you may not cancel a Sponsorship or an Insertion Order
related to a Sponsorship. In the event of a termination of these Sponsorship
Program Terms, all terms and conditions of the Agreement will survive until such
time as all Insertion Orders related to a Sponsorship have ended. Sections 3, 4,
and 5 of these Sponsorship Program Terms will survive termination of these
Sponsorship Program Terms.
 
MICROSITE PROGRAM TERMS – If you participate in the Microsite Program, the
following Program Terms apply, and are governed by the Master Terms and
Conditions, above.
 
1. USE AND DEFINITIONS. We provide you access to our Program for Microsites
(“Microsite Program”) for your use. A “Microsite” is the pages of the Yahoo!
Company Website located at the URL listed in the Insertion Order or elsewhere.
“User Volunteered Microsite Data” means PII voluntarily, directly, and expressly
provided by a user during his/her use or interaction with the Microsite, but
only where (a) it is expressly disclosed to such user that the collection is
solely on your behalf, and (b) your privacy policy that will govern use of such
data is hyperlinked from the page on which such data is input by the user.
“Content” is Information to be included or potentially included in the
Microsite, as well as the derivative works of such (including content submitted
and/or generated by users (“User-Generated Content”)), including any and all
audio, videos, data, images, files, hypertext links, scripts, trademarks,
service marks, logos, and other distinctive brand features. The terms and
conditions of any advertising to promote the Microsite will be subject to an
Insertion Order and the applicable Program Terms. Product Document" means the
document attached to the Insertion Order, describing the Microsite in greater
detail.
 
2. LICENSE GRANT. In connection with the Microsite Program, you grant us a
non-exclusive, royalty-free, worldwide license (and, if applicable, with respect
to User-Generated Content, agree to obtain the foregoing from the creating
and/or submitting user) to use, copy, sublicense, encode, store, archive,
distribute via the Distribution Network, transmit, modify, translate, create
teaser content of, render into an audible format, publicly display, and publicly
perform the Content, in whole or in part.
 
3. MICROSITE DESIGN. We are, and will at all times be, the “executive producer”
of the Yahoo! Company Websites, and we will be responsible for the design,
layout, look-and-feel, posting, and maintenance of any aspects of the Yahoo!
Company Websites, including the display and performance of the Content; however,
we will consult with you regarding the appearance of the Microsite prior to its
display. We may, at our discretion, include on the Microsite links to your
privacy policy. We will display the links, attributions, copyright, or other
proprietary notices (including trademark notices) you reasonably request in
writing in connection with the display and/or performance of the Content,
subject to our right to modify or exclude such links, attributions, and notices
to the extent that we deem them impractical or inappropriate for the device on
which the Content is intended to be reproduced, displayed, or performed. Except
as may be set forth in an Insertion Order, we have no duty or obligation,
express or implied, to post, host, stream, or otherwise include any Content on
any Yahoo! Company Websites. Your use of the Microsite Program does not confer
in us any right of ownership of the Content. You will deliver the Content and
updates to the Content to us in accordance with our formatting, delivery, and
technical specifications provided or made available to you by us until the
earlier of the termination of the Microsite Program Terms or the date specified
in the Insertion Order. You will provide ongoing assistance to us with regard to
technical, administrative, and service-oriented issues relating to the use,
encoding, transmission, and maintenance of the Content, as we may reasonably
request.
 
4. USE OF DATA. If we share User Volunteered Microsite Data with you, you
represent, warrant, and covenant that (i) the User Volunteered Microsite Data
will be used, accessed, and maintained in strict compliance with all applicable
Laws, the privacy policy which was displayed on the webpage on which the User
Volunteered Microsite Data was collected, the user’s authorization, and industry
standard security specifications; and (ii) if any user requests or we request on
their behalf, you will immediately remove any PII relating to such user from
your database or other records.


 
 

--------------------------------------------------------------------------------

 
 
5. TERMINATION; EFFECTS OF TERMINATION. Notwithstanding Section 11 of the Master
Terms and Conditions, you may not terminate a Microsite or an Insertion Order
related to a Microsite. In the event of a termination of the Microsite Program
Terms, all terms and conditions of these Microsite Program Terms will survive
until such time as all Insertion Orders related to a Microsite have ended;
provided, however, the grants and rights with respect to User-Generated Content
described in Section 2, above, will not terminate. Sections 4 and 5 of these
Microsite Program Terms will survive termination of these Microsite Program
Terms.
 
PROMOTION PROGRAM TERMS – If you participate in the Promotion Program, the
following Program Terms apply, and are governed by the Master Terms and
Conditions, above.
 
1. GENERAL. We provide you access to our contest, sweepstakes, coupon, special
offer, or other promotion Program (“Promotion Program”) for your use. Each
promotion described in an Insertion Order or elsewhere is a “Promotion.” The
terms and conditions of any advertising to promote a Promotion will be subject
to an Insertion Order and the applicable Program Terms, and the terms and
conditions of any Microsite associated with a Promotion will be subject to an
Insertion Order and the Microsite Program Terms. Notwithstanding our approval or
assistance in connection with a Promotion as may be specified in an Insertion
Order or elsewhere, you are responsible for the Promotion(s), including the
official rules, offer terms, or regulations governing a Promotion and the timely
acquisition and fulfillment of all prizes, premiums, or discounts that may be
offered in connection with a Promotion. Our approval of the official rules,
offer terms, or regulations for any Promotion does not constitute an opinion as
to the legal appropriateness, accuracy, or adequacy of those rules or their
manner of use, nor a waiver of our indemnity rights under the Agreement.
 
2. DATA. “User Volunteered Promotion Data” means PII voluntarily, directly, and
expressly provided by a user during his/her registration for a Promotion, but
only where (a) it is expressly disclosed to such user that the collection is
solely on your behalf, and (b) your privacy policy that will govern use of such
data is hyperlinked from the page on which such data is input by the user. User
Volunteered Promotion Data does not include a user’s Yahoo! ID. User Volunteered
Promotion Data is the property of the advertiser/promotion sponsor for which it
was collected, subject to such advertiser/promotion sponsor’s posted privacy
policy, and considered such advertiser/promotion sponsor’s Confidential
Information. Additional user information that is necessary for the fulfillment
of any prizes, premiums, or discounts under a Promotion is “Promotion
Fulfillment Data.” If necessary under the terms of a Promotion, we grant you a
limited, revocable, non-transferable license to use the Promotion Fulfillment
Data for the fulfillment of prizes, premiums, or discounts for that Promotion.
Promotion Fulfillment Data is owned by us and is our Confidential Information.
You represent, warrant, and covenant that (a) notwithstanding anything to the
contrary in our or your applicable privacy policy, any User Volunteered
Promotion Data obtained by you in connection with a Promotion will be used and
maintained in strict compliance with the official rules of the Promotion, all
applicable Laws, the user’s authorization, and industry-standard security
specifications, and (b) if any user requests or we request on their behalf, you
will immediately remove any PII relating to such user from your database or
other records.
 
3. TERMINATION; EFFECTS OF TERMINATION. Notwithstanding Section 11 of the Master
Terms and Conditions, you may not cancel a Promotion or an Insertion Order
related to a Promotion. If you terminate these Promotion Program Terms, all
terms and conditions of these Promotion Program Terms will survive until such
time as all Insertion Orders related to a Promotion have ended. Sections 1 (last
sentence), 2, and 3 of these Promotion Program Terms will survive termination of
these Promotion Program Terms.
 
 
* * *
 
 
These Master Terms and Conditions shall be effective as of 1 May 2010.
 
 
AGREED TO AND ACCEPTED:
 

Yahoo! Emerging Markets (Singapore) Pte. Ltd.   Representative: Dot VN, Inc.    
                      By:
/s/ Margaret Chang
  By:
/s/ Louis P. Huynh
  Name:
Margaret Chang
  Name:
Louis P. Huynh
  Title:
General Manager, Yahoo! Search Marketing
  Title:
Executive Vice President of Operations
    Yahoo! Southeast Asia     and Business Development  

 
 
 

--------------------------------------------------------------------------------

 